DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 7-12, 15, 17, 18, 22, 24, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Choo et al US 2018/0151656 in view of Wacyk  et al US 2007/0236440.  

Regarding claim 1, Choo in Fig. 4 teaches a pixel circuit, comprising:
a pixel driver (M3) configured to receive a data signal (from DATA in Fig. 4) and drive a light emitting element (OLED) based on the data signal (DATA); and
a bridge transistor (M5) comprising a gate terminal receiving a first bias signal (EM) a source terminal (high voltage terminal  as corresponding drive transistor M5 is a pmos ) coupled to the pixel driver (M3), a drain terminal (low voltage terminal as M5 is an pmos) coupled to a terminal of the light emitting element (OLED), 
wherein the first bias signal (EM) controls a voltage at the source terminal (by having Vgsp > EM causing M5 to be in the cutoff mode, See Fig. 4). 
Choo does not explicitly disclose a body terminal of the bridge transistor directly coupled to a terminal of the pixel driver that receives the data signal, and the body terminal of the bridge transistor directly receives the data signal.
However, Wacyk in Fig. 1 teaches a body terminal (body of Q2) directly coupled to a terminal of the pixel driver (low voltage terminal of Q1) that receives the data signal (DATA, when Q1 is conducting), and the body terminal of the bridge transistor (Q2) directly receives the data signal (DATA, when Q1 is conducting). This is taught by Wacyk in order to improve a pixel quality (See [0015]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the bridge 

Regarding claim 2, Choo and Wacyk teach claims 1 and 15. Furthermore, Choo teaches wherein the pixel driver comprises:
a driving transistor (M3, the pixel driver M3 is also driving transistor in light if Fig. 3 and Fig. 4 of the SPECIFICATION) comprising a source terminal or a drain terminal coupled to the source terminal of the bridge transistor (M5, the drain of M3 is coupled to the source of M5 as they are both pmos transistors in Fig. 4), and a gate terminal (gate of M3 connected to n2) 
a capacitor (Cstg) comprising a terminal coupled to the gate terminal of the driving transistor (M3 as shown in Fig. 4); and
a switch (M1) configured to, in response to a scan signal (SCAN), charge the capacitor (Cstg) to a voltage based on the data signal (DATA), so that the gate terminal of the driving transistor (M3) is biased based on the voltage charged to the capacitor (Cstg, based on the operation of the circuit of Fig. 4).
Choo does not explicitly disclose a body terminal of the driving transistor receiving a second bias signal. 
However, Wacyk in Fig. 1 teaches a body terminal of the driving transistor (Q1) receiving a second bias signal (Van). This is taught by Wacyk in order to improve a pixel quality (See [0015]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the bridge 
Regarding claim 3, Choo and Wacyk teach the pixel circuit of claim 1. Furthermore, Choo in Fig. 4 teaches wherein the first bias signal (EM) controls the voltage at the source terminal to be a midpoint voltage (analogous to how its defined in the SPECIFICATION in [0030], the gate source voltage of M3 may be the same as the drain source voltage of the bridge transistor M5 as controlled by EM when both M3 and M5 are conducting and OLED is non conducting) when the light emitting element (OLED) is turned off.
Regarding claim 7, Choo and Wacyk teach the pixel circuit of claim 1. Furthermore, Choo in Fig. 4 teaches wherein the light emitting element is an organic light emitting diode (OLED) (See OLED in Fig. 4) or a micro-LED.
Regarding claim 8, Choo in Fig. 3 (showing the global display circuit comprising pixels P) and Fig. 4 (showing an individual pixel circuit) teaches a circuit (13) for driving a plurality of light emitting elements (OLED in a pixel circuit P, shown in Fig. 4), comprising:
a plurality of pixel circuits (P, corresponding to the single pixel circuit shown in Fig. 4), each of the plurality of pixel circuits configured to drive one of a plurality of light emitting elements (OLED in Fig. 4) arranged in a same row and comprising (along a row of P in Fig. 3):
a pixel driver (M3 OF Fig. 4 of one of the pixel circuits P in Fig. 3) configured to receive a data signal (DATA) and drive the corresponding light emitting element (OLED in a Fig. 4 in the pixel circuits P of Fig. 3) based on the data signal; and
M5) comprising a gate terminal receiving a first bias signal (EM) a source terminal (high voltage terminal  as corresponding drive transistor M5 is a pmos ) coupled to the pixel driver (M3), and a drain terminal (low voltage terminal as M5 is an pmos) coupled to a terminal of the light emitting element (OLED), wherein the first bias signal (EM) controls a voltage at the source terminal (by having Vgsp > EM causing M5 to be in the cutoff mode);
and a discharge controller (13 in Fig. 3) coupled to the pixel drivers of each of the plurality of pixel circuits (as shown in Fig. 3) and configured to, in response to a global discharge signal (GDC, controlling the timing of the 13, [0056]), simultaneously control discharge of the plurality of light emitting elements (oled) in the same row (See [0054], as the pixels are controlled by line by 13).
Choo does not explicitly disclose a body terminal of the bridge transistor directly coupled to a terminal of the pixel driver that receives the data signal, and the body terminal of the bridge transistor directly receives the data signal.
However, Wacyk in Fig. 1 teaches a body terminal (body of Q2) directly coupled to a terminal of the pixel driver (low voltage terminal of Q1) that receives the data signal (DATA, when Q1 is conducting), and the body terminal of the bridge transistor (Q2) directly receives the data signal (DATA, when Q1 is conducting). This is taught by Wacyk in order to improve a pixel quality (See [0015]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the bridge transistor, taught in Choo to have the body terminal coupled to the source terminal for receiving the data signal as taught in Wacyk. The motivation would be to improve a pixel quality.

Regarding claim 9, Choo and Wacyk teach the circuit of claim 8. Furthermore, Choo and Wacyk teach a
13 in Fig. 3) coupled to a power source (power circuit not shown in the drawings, [0046]) and the pixel drivers of each of the plurality of pixel circuits (as shown in Fig. 3)  and configured to, in response to a global light emission signal (GDC), simultaneously control light emission of the plurality of light emitting elements in the same row (See [0054], AS the pixels are controlled by line by 13).
Regarding claim 10, Choo and Wacyk teach the circuit of claim 9. Furthermore, Choo in Figs. 3-4 teaches wherein each of the plurality of pixels (P in Fig. 3) comprises:
a driving transistor (M3, the pixel driver M3 is also driving transistor in light if Fig. 3 and Fig. 4 of the SPECIFICATION) comprising a source terminal or a drain terminal coupled to the source terminal of the bridge transistor (M5, the drain of M3 is coupled to the source of M5 as they are both pmos transistors in Fig. 4), and a gate terminal (gate of M3 connected to n2) 
a capacitor (Cstg) comprising a terminal coupled to the gate terminal of the driving transistor (M3 as shown in Fig. 4); and
a switch (M1) configured to, in response to a scan signal (SCAN), charge the capacitor (Cstg) to a voltage based on the data signal (DATA), so that the gate terminal of the driving transistor (M3) is biased based on the voltage charged to the capacitor (Cstg, based on the operation of the circuit of Fig. 4).
Choo does not explicitly disclose a driving transistor comprising a body terminal receiving a second bias signal. 
However, Wacyk in [0026], Fig. 52C teaches a transistor (Fig. 52C) comprising a body terminal (body of 52C) receiving a second bias signal (S, Fig. 52C). This is taught by Wacyk in order for the pmos to be more compactly placed in the semiconductor structure such that more available space can be used for 
Regarding claim 11, Choo and Wacyk teach the circuit of claim 10. Furthermore, Choo in Figs. 3-4 teaches wherein the switches of each of the plurality of pixel drivers (M1 of Fig. 4 of a P in Fig. 3)receive the same scan signal (SCAN, Fig. 4).
Regarding claim 12, Choo and Wacyk teach the circuit of claim 8. Furthermore, Choo in Figs. 3-4 teaches wherein the discharge controller (13 in Fig. 3) is configured to  simultaneously control discharge of the plurality of light emitting elements (oled) to a voltage of the first bias signal (by providing line EM, that turns on/off the OLED by controlling the gate of M5, See also [0045]). 
Regarding claim 15, Choo in Fig. 3 (showing the global display circuit comprising pixels P) and Fig. 4 (showing an individual pixel circuit) teaches a circuit for driving a plurality of light emitting elements (OLED in a pixel circuit P, shown in Fig. 4), comprising:
a plurality of pixel circuits (P, corresponding to the single pixel circuit shown in Fig. 4), each of the plurality of pixel circuits configured to drive one of a plurality of light emitting elements (OLED in Fig. 4) arranged in a same row and comprising (along a row of P in Fig. 3) and a pixel driver (M3 OF Fig. 4 of one of the pixel circuits P in Fig. 3) configured to receive a data signal (DATA) and drive the corresponding light emitting element (OLED in a Fig. 4 in the pixel circuits P of Fig. 3) based on the data signal; 
 	a discharge controller (13 in Fig. 3) coupled to the pixel drivers of each of the plurality of pixel circuits (as shown in Fig. 3) at a common end (the left end of 100 in Fig. 3) and configured to, in response GDC, controlling the timing of the 13, [0056]), simultaneously control discharge of the plurality of light emitting elements (oled) in the same row (See [0054], as the pixels are controlled by line by 13, as M5 and M6 are controlled by lines 72 and 73 via the gate driver, See [0045]); and 
a light emission controller (13 in Fig. 3) coupled to a power source (power circuit not shown in the drawings, [0046]) and the pixel drivers of each of the plurality of pixel circuits (as shown in Fig. 3)  at the common end (the left end of 100 in Fig. 3)and configured to, in response to a global light emission signal (GDC), simultaneously control light emission of the plurality of light emitting elements in the same row (See [0054], AS the pixels are controlled by line by 13).
wherein each of the plurality of pixel circuits further comprises a bridge transistor (M5) comprising a gate terminal (gate of M5) a source terminal (high voltage terminal  as corresponding drive transistor M5 is a pmos ) a drain terminal (low voltage terminal as M5 is an pmos), the first bias signal (EM) controlling a voltage at the source terminal (high voltage terminal of M5, as M5 is a pmos, the voltage at this terminal is controlled at the gate of M5). 
Choo does not explicitly disclose a body terminal of the bridge transistor directly coupled to a terminal of the pixel driver that receives the data signal, and the body terminal of the bridge transistor directly receives the data signal.
However, Wacyk in Fig. 1 teaches a body terminal (body of Q2) directly coupled to a terminal of the pixel driver (low voltage terminal of Q1) that receives the data signal (DATA, when Q1 is conducting), and the body terminal of the bridge transistor (Q2) directly receives the data signal (DATA, when Q1 is conducting). This is taught by Wacyk in order to improve a pixel quality (See [0015]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the bridge 
Regarding claim 17, Choo and Wacyk teach the circuit of claim 15. Furthermore, Choo in Figs. 3-4 teaches wherein each of the plurality of pixel circuits (P) comprises
a driving transistor (M3, the pixel driver M3 is also driving transistor in light if Fig. 3 and Fig. 4 of the SPECIFICATION) comprising a source terminal or a drain terminal coupled to the source terminal of the bridge transistor (M5, the drain of M3 is coupled to the source of M5 as they are both pmos transistors in Fig. 4), a body terminal receiving second bias signal, and a gate terminal (gate of M3 connected to n2) 
a capacitor (Cstg) comprising a terminal coupled to the gate terminal of the driving transistor (M3 as shown in Fig. 4); and
a switch (M1) configured to, in response to a scan signal (SCAN), charge the capacitor (Cstg) to a voltage based on the data signal (DATA), so that the gate terminal of the driving transistor (M3) is biased based on the voltage charged to the capacitor (Cstg, based on the operation of the circuit of Fig. 4).
Choo does not explicitly disclose a driving transistor comprising a body terminal receiving a second bias signal. 
However, Wacyk in [0026], Fig. 52C teaches a transistor (Fig. 52C) comprising a body terminal (body of 52C) receiving a second bias signal (S, Fig. 52C). This is taught by Wacyk in order for the pmos to be more compactly placed in the semiconductor structure such that more available space can be used for other semiconductor circuitry. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the pmos transistors, including the bridge transistor, taught in Choo 
Regarding claim 18, Choo and Wacyk teach the circuit of claim 17. Furthermore, Choo in Figs. 3-4 teaches wherein the switches of each of the plurality of pixel drivers (M1 of Fig. 4 of a P in Fig. 3)receive the same scan signal (SCAN, Fig. 4).
Regarding claim 22, Choo and Wacyk teach the circuit of claim 1. Furthermore, Choo and Wacyk teach wherein the bridge transistor (M5) functions as a voltage booster (when M5 is conducting and the voltage of n3 is boosted to Vddel) that increases the overall withstand voltage of the pixel driver (when M5 operates in the cutoff 
Regarding claim 24, Choo and Wacyk teach the circuit of claim 8. Furthermore, Choo and Wacyk teach wherein a voltage of the source terminal of the bridge transistor (M5) is equal to a summation of the voltage of the first bias signal (EM) and a gate-source voltage of the bridge transistor (Vgs of M5, a present voltage of the source of M5 will be a summation of EM and a Vgs, eg at the beginning of T5 data is low and Em is high, and therefore at that time a voltage of the source terminal is Em plus a Vgs).
Regarding claims 26-28, Choo and Wacyk teach the circuits of claims 1, 8, and 15. Choo does not explicitly disclose wherein the body terminal of the bridge transistor directly coupled to the terminal of the pixel driver that receives the data signal is configured to prevent a drain-body voltage from exceeding a withstand voltage.
However, Wacyk in Fig. 1 teaches wherein the body terminal of the bridge transistor (body of Q2) directly coupled to the terminal of the pixel driver that receives the data signal (when Q1 is conducting) is configured to prevent a drain-body voltage from exceeding a withstand voltage (by having the body connected to S, Fig. 1, a drain body voltage (also now a drain source voltage since the body is connected to S) is prevented from exceeding a withstand voltage, some applied source drain voltage,  that makes the mosfet conducting, as the body is not floating and connected to a fixed potential). This is taught by Wacyk in order to improve a pixel quality (See [0015]). It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the bridge transistor, taught in Choo to have the body terminal coupled to the source terminal for receiving the data signal as taught in Wacyk. The motivation would be to improve a pixel quality.



Claims 4 , 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choo and Wacyk as applied to claims 1, 8, and 15 respectively, and further in view of Ebisono et al US 2012/0169707. 
Regarding claims 4 , 13, and 19, Choo and Wacyk teach the circuit of claims 1, 8, and 15 respectively. Furthermore, Choo teaches wherein in response to the bridge transistor (M5) being a p-iype transistor (See Fig. 4),  the terminal of the light emitting element (OLED) is an anode (See OLED in Fig. 4).
Choo in Fig. 4 does not explicitly disclose wherein in response to the bridge transistor being an n-type transistor,  the terminal of the light emitting element is a cathode.
Ebisono in Fig. 11 teaches wherein a bridge transistor being a n-type transistor, the terminal of the light emitting element (175) is a cathode (See Fig. 11) . This is taught in Ebisono in order for the nmos . 

Claims 6 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Choo and Wacyk as applied to claims 2 and 15 respectively above, and further in view of Yamazaki et al US 2003/0030381. 
Regarding claim 6, Choo and Wacyk teach the pixel circuit of claim 2. Choo and Wacyk do not explicitly disclose wherein a voltage of the first bias signal is the same as a voltage of the second bias signal.
However, Yamazaki in Fig. 12 teaches wherein a voltage of the first bias signal (Vcom to 706) is the same as a voltage of the second bias signal (Vcom to 722). This is taught by Yamazaki in order for a single bias voltage to be used. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the first bias signal be the same as a voltage of the second bias signal, taught in Choo and Wacyk to be the same signal as taught in Yamazaki. The motivation would be for a single bias voltage to be used as the first and second bias signals. 

Regarding claim 25, Choo and Wacyk teach the circuit of claim 15. Furthermore, Choo in Figs. 3-4 teaches wherein each of the plurality of pixel circuits (P) comprises
M3, the pixel driver M3 is also driving transistor in light if Fig. 3 and Fig. 4 of the SPECIFICATION) comprising a source terminal or a drain terminal coupled to the source terminal of the bridge transistor (M5, the drain of M3 is coupled to the source of M5 as they are both pmos transistors in Fig. 4), a body terminal receiving second bias signal, and a gate terminal (gate of M3 connected to n2) 
a capacitor (Cstg) comprising a terminal coupled to the gate terminal of the driving transistor (M3 as shown in Fig. 4); and
a switch (M1) configured to, in response to a scan signal (SCAN), charge the capacitor (Cstg) to a voltage based on the data signal (DATA), so that the gate terminal of the driving transistor (M3) is biased based on the voltage charged to the capacitor (Cstg, based on the operation of the circuit of Fig. 4).
Choo does not explicitly disclose a driving transistor comprising a body terminal receiving second bias signal. 
However, Wacyk in [0026], Fig. 52C teaches a transistor (Fig. 52C) comprising a body terminal (body of 52C) receiving second bias signal (S, Fig. 52C). This is taught by Wacyk in order for the pmos to be more compactly placed in the semiconductor structure such that more available space can be used for other semiconductor circuitry. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the pmos transistors, including the bridge transistor, taught in Choo to have the body terminal coupled to the source terminal or receiving the data signal as taught in Wacyk. The motivation would be for the pmos to be more compactly placed such that more available space can be used for other semiconductor circuitry.  
Choo and Wacyk do not explicitly disclose wherein a voltage of the first bias signal being the same as a voltage of the second bias signal.
Vcom to 706) being the same as a voltage of the second bias signal (Vcom to 722). This is taught by Yamazaki in order for a single bias voltage to be used. It would have been obvious to one having ordinary skill in the art before the effective filing date to implement the first bias signal be the same as a voltage of the second bias signal, taught in Choo and Wacyk to be the same signal as taught in Yamazaki. The motivation would be for a single bias voltage to be used as the first and second bias signals. 


Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but are moot in view of newly cited art. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G COOPER whose telephone number is (571)270-1732.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G COOPER/Examiner, Art Unit 2621   

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621